Dickey, J:— Application is made by the appellee for a continuance, that the record may be reformed as to the form of the judgment. This application is resisted by the appellant. It is alleged that due diligence might have reformed the record before this time. The court does not see how the appellant can be injured by the delay. The appellee is the one whose collection or judgment is delayed by continuance. And there are several errors assigned, and among them there is an error assigned which changes this judgment on account of its form. If the appellant desires to waive that exception or ground of error, which is merely technical and formal, of course there will be no ground of continuance. Attorney for appellant: I take the liberty to withdraw that exception, ground of error. Dickey, J: Then of course the motion will be overruled. NOTE. See same case 88 Ill. 441. — Ed.